DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The claims are rejected as follows:
Claims 1, 3–5, 9–20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensor et al., US 2008/0110342 A1 or in the alternative under 35 U.S.C. 103 as being unpatentable over Ensor in view of Miyake et al., US 4,548,628.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being obvious over Ensor in view of Miyake in further view of Ballard et al., US 2013/0197664 A1.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ensor in view of Miyake in further view of Dominiak et al., US 2004/0112213 A1.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Ensor in view of Miyake in further view of Healey et al., US 2010/0107881 A1.
Claim 1 disclsoes a fiber web comprising polyethersulfone fibers with an average diameter between 20–250 nm.  The fiber web has a relative surface area greater than or equal to 80%.  Claims 4, 5 and 9 require that for the fiber web of claim 1, the relative surface area of the fiber web is greater than or equal to 90% or 95%, respectively or less than or equal to 100%.  
The disclosure defines “relative surface area” as “100% times the ratio of the measured surface area of the fiber web…to the theoretical surface area for a fiber web comprising fibers of the same density and average diameter.”  Spec. dated Apr. 11, 2017 (“Spec.”) p. 6, ll. 23–27.  Fiber webs with a high relative surface area contain few defects such as beads.  Id. at p. 7, ll. 6–9.  The disclosure fails to teach the claimed range of the “relative surface area” is critical to the claimed invention.  Rather, the Id. at p. 7, ll. 5.
Ensor disclsoes a fiber web of nanofibers 12.  Ensor Fig. 1B, [0073].  The nanofibers can be manufactured from polyether sulfone.  Id. at [0102].  The nanofibers have an average diameter of 200 nm or less.  Id. at [0073].  

    PNG
    media_image1.png
    690
    1119
    media_image1.png
    Greyscale

Ensor does not explicitly disclose the relative surface area of the fiber web.  However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).  Relative surface area is a property of the claimed fiber web because it is the ratio of the measured surface area of the fiber web to the theoretical surface area for a fiber web comprising fibers of the same density and average diameter.  Spec. p. 6, ll. 23–27.  Because Ensor’s fiber web has the same structure as the claimed fiber web, Ensor’s fiber web is presumed to exhibit the claimed relative surface area property.  MPEP 2112.01(I).
Additionally, Ensor’s fiber web will have a relative surface area within the claimed range, or it would have been obvious for this to result, because its fibers are manufactured in an electrospinning chamber that has a similar relative humidity to the electrospinning chamber described in instant specification.  The disclosure teaches that the relative surface area of a fiber web reflects the number of defects contained in the fibers within the web.  Spec. p. 7, ll. 6–17.  The disclosure also teaches that the fibers are manufactured in an electrospinning chamber having a relative humidity between 10–50% RH.  Id. at p. 26, ll. 18–29.  Ensor teaches that the relative humidity of the electrospinning chamber affects the number of defects that the fibers will have, with a higher relative humidity resulting in fewer defects.  Ensor [0093].  As such, Ensor teaches that its nanofibers can be manufactured in an electrospinning chamber with a relative humidity between 13–65%.  Id.  Therefore, a person of ordinary skill in the art would expect that the fiber web produced in Ensor’s electrospinning process would have a similar number (even fewer) defects than instant fiber web because relative humidity affects the defect level of the fibers and both processes operate within the same relative humidity range.  Because both fiber webs would be expected to have the same number of defects, both webs would also be expected to have the same relative surface area because relative surface area reflects the number of defects contained in the fibers within the web.  Spec. p. 7, ll. 6–17.
Furthermore, it would have been obvious for the fibers in Ensor’s web to have a sufficiently low number of defects to correspond to the claimed relative surface area because Ensor teaches that the relative humidity of the electrospinning chamber can be adjusted to achieve the desired defect level and fiber diameter.  Ensor [0093].
Additionally, it would have been obvious to use routine experimentation to determine the optimal relative surface area of Ensor’s web.  See MPEP 2144.05(II).  As noted “relative surface area” is 100% times the ratio of the measured surface area of the fiber web to the theoretical surface area.  Spec. p. 6, ll. 23–27.  Miyake recognizes that this ratio is a result effective variable, because it affects filtration efficiency.  See Miyake col. 4, ll. 54–col. 5, ll. 41.  Ensor’s invention is provided to improve filtration efficiency.  See Ensor [0072].  Therefore, it would have been obvious to use routine experimentation to determine the optimal relative surface area in Ensor’s web, to optimize filtration efficiency.  A person of ordinary skill in the art would have had a reasonable expectation of success in formulating the claimed relative surface area range, because Miyake teaches that a relative surface area between 60 and 100% is desirable to prevent reduction in efficiency.  See Miyake col. 4, ll. 54–col. 5, ll. 41.
Furthermore, the claimed range of—“a relative surface area of the fiber web is greater than or equal to 80%”—fails to patentably distinguish over the prior art, because there is no evidence that the claimed range is critical.  See MPEP 2144.05(III)(A).  The law is replete with cases in which the difference between the claimed invention and the prior art, is some range within the claims.  Id
Claim 3 requires that for the fiber web of claim 1, the fiber web is an electrospun fiber web.  
Ensor teaches that its fiber web 12 is manufactured using an electrospinning process.  Ensor [0074].
Claims 6, 7 and 10 require that for the fiber web of claim 1, the measured surface area is greater than 55                                 
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            /g, greater than 95                                 
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            /g or less than 200                                 
                                    
                                        
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            /g, respectively.  
Ensor does not disclose the measured surface area of the fiber web of nanofibers 12 and therefore does not provide enough information to teach this feature.  However, it would have been obvious to use routine experimentation to optimize the surface area of the web of nanofibers 12 because Ballard teaches that surface area is a result effective variable as it affects filtration efficiency.  See Ballard [0159].
Claim 11 requires that for the fiber web of claim 1, at least 75% of the fiber web is polyethersulfone.
Ensor teaches this feature because the nanofibers can be made exclusively of polyether sulfone.  Ensor [0102].  
Claim 12 requires that the fiber web of claim 1 has a filtration efficiency between 80–100% for 4 micron diameter particles.  Claim 13 requires that the fiber web of claim 1 has a filtration efficiency between 75 to 100% for 0.2 micron diameter polystyrene spheres.  Claim 14 requires that the fiber web of claim 1 has a filtration efficiency of 1 to 40% for 0.3 micron diameter DOP particles.  Claim 15 requires that the fiber web of claim 1 is used as a filter media which has a Log Reduction Value of between 3 to 8.81.  
Filtration efficiency is a property of a fiber web because it describes the percentage of particles that are trapped by the fiber web during operation.  Ensor’s fiber web has the same structure as the claimed fiber web, as explained above.  Therefore, Ensor’s fiber web is presumed to exhibit the claimed filtration efficiencies.  MPEP 2112.01(I).
Additionally, even without this presumption, it would have been obvious to use routine experimentation to determine the optimal filtration efficiency of Ensor’s fiber web 12.  The presence of a known result-effective variable is a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  MPEP 2144.05(II)(B).  A result-effective variable is a variable which achieves a recognized result.  Id.   Ensor teaches that filtration efficiency is a result effective variable because it affects pressure drop.  Ensor [0116].  Therefore, it would have been obvious to use routine experimentation to determine the optimal efficiency of Ensor’s fiber web depending on the desired pressure drop.
Claim 16 requires that for the fiber web of claim 1, the polyethersulfone fibers of the fiber web have modified surfaces.
Ensor teaches this feature because the nanofibers can include nanoparticles.  Ensor [0194].
Claim 17 
This limitation fails to patentably distinguish over the prior art because it describes the manner of making the fiber web product rather than its structure.  See MPEP 2113(I) (“The patentability of a product does not depend on its method of production”).
Additionally, Ensor’s fibrous web is used to filter air.  See Ensor [0164].  Dominiak discloses a filter material, used to filter air.  The filter material comprises an antimicrobial agent that is added to the filter layer through surface modification using a vapor deposition technique.  See Dominiak [0052].  A person of ordinary skill in the art would have understood the benefit of this technique, applied to an air filter, to reduce microbial growth on the filter material.  Therefore, it would have been obvious to use Dominiak’s vapor deposition technique, to modify the surface of Ensor’s fibrous web, to reduce microbial growth on the filter material.
Claim 18 requires a filter media comprising a fiber web as in claim 1.  
Ensor teaches a filter media, seen in Fig. 1B, which includes fiber web 12.  Ensor Fig. 1B, [0073].
Claim 19 requires that the filter media of claim 18 comprises one or more additional layers.  
Ensor teaches this feature because the filter media in Fig. 1B comprises a web of nanofibers 12 and a mesh support 7.  Ensor Fig. 1B [0073].
Claim 20 requires the filter media of claim 18 further comprises a support layer.
Ensor teaches this feature because its filter media has a mesh support 7.  Ensor Fig. 1B, [0073].
Claim 21 requires that the filter media of claim 18 further comprises a meltblown layer.  Claim 22 requires that for the filter media of claim 22, the polyethersulfone fiber web is between two meltblown layers.  
Ensor teaches that its web of meltblown fibers 12 is supported by support 7.  Ensor [0073].  It does not disclose that this support comprises a meltblown material or a pair of meltblown layers sandwiching the web.  However, it would have been obvious to use two meltblown layers on either side of the web of fibers 12 to support the web because Healey teaches that this configuration is suitable for supporting a filter material.  Healey [0067].
Claim 23 requires that the fiber web of claim 1 is in a waved configuration. 
Ensor teaches this feature because the nanofibers have a wave configuration as seen in Fig. 1B.  
Claim 24 requires for the device of claim 1, the polyethersulfone fibers have a standard deviation in fiber diameter of less than or equal to 75 nm.
The disclosure admits that the claimed standard deviation range is not critical to the claimed invention, because it says that “[o]ther ranges are also possible.”  Spec. p. 4, ll. 11.
Ensor teaches a standard deviation of 35 nm for the fibers produced in its process.  Ensor [0096].  
Additionally, note that the claimed range fails to patentably distinguish over the prior art, because there is no evidence that the range is critical to the claimed invention.  See MPEP 2144.05(III)(A).  Rather, the disclosure admits that the range is not critical.

Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1, 3–5, 9, 11–13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al., US 4,548,628 in view of Shimada et al., WO 2016/031693 A11.
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Ballard et al., US 2013/0197664 A1.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Shimada and in further view of Ensor US 2008/0110342 A1.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Shimada and in further view of Dominiak et al., US 2004/0112213 A1.
Claims 19–23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Shimada and in further view of Healey et al., US 2010/0107881 A1.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake in view of Shimada and in further view of Hara et al., US 2014/0165517 A1.
Regarding claim 1, Miyake discloses a filter medium with a fibrous web.  See Miyake col. 2, lls. 8–16.  The fibrous web corresponds to the “fiber web” of claim 1.  The fiber web comprises ultra-fine fibers with a diameter between 0.1 to 1.5 microns (100 to 1,500 nm).  Id.  This range overlaps with the claimed range of 20 to 250 nm, prima facie case of obviousness.  See MPEP 2144.05(I).  The fiber web has a ratio of measured surface area SB to theoretical surface area SA ranging from 0.6 to 1.  Miyake col. 4, ll. 54–col. 5, ll. 41.  This ratio corresponds to a relative surface area between 60 and 100%, because relative surface area refers to 100% times the ratio of the measured surface area of the fiber web to the theoretical surface area.  Spec. p. 6, lls. 23–27.  The prior art range of 60 to 100% overlaps with the claimed range of greater than or equal to 80%, establishing a prima facie case of obviousness.  
Miyake differs from claim 1, because it fails to disclose that the fibers in the fibrous web are manufactured from polyethersulfone.  But the fibers are manufactured using a meltblowing process from thermoplastic synthetic materials such as polyester, polyamide and polyolefin.  See Miyake col. 3, lls. 34–62.  
Shimada disclsoes a meltblown fabric, useful as a filter material, which is manufactured from thermoplastic materials such as polyethersulfone, polyester, polyamide and polyolefin.  See Shimada [0027], [0052].  
It would have been obvious for Miyake’s fibers to be manufactured from polyethersulfone because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Regarding claim 3, Miyake differs from the claim, because it fails to disclose that the fibrous web is electrospun.
But Miyake’s fibrous web is a non-woven fabric, manufactured using a meltblowing technique.  See Miyake col. 3, lls. 33–56.  The fibrous web is used to filter Id. at col. 2, lls. 1–7.  The fibers have an average diameter between 0.1 to 1.5 microns.  Id.
Snyder discloses a fiber web that can be used to filter air.  See Snyder [0015].  The fiber web comprises fibers which are manufactured from an electrospun or meltblown technique.  Id. at [0056].  The fibers have a diameter ranging from 0.1 to 20 microns.  Id. at [0055].  It would have been obvious for the fibers in Miyake’s fibrous web to be electrospun, rather than meltblown, because both techniques are known substitutes useful for manufacturing fibrous webs for air filtration.
Regarding claims 4, 5 and 9, Miyake’s fiber web has a ratio of measured surface area SB to theoretical surface area SA ranging from 0.6 to 1.  Miyake col. 4, ll. 54–col. 5, ll. 41.  This ratio corresponds to a relative surface area between 60 and 100%, because relative surface area refers to 100% times the ratio of the measured surface area of the fiber web to the theoretical surface area.  Spec. p. 6, lls. 23–27.  The prior art range of 60 to 100% overlaps with the claimed ranges of greater than or equal to 90%, greater than or equal to 95%, or less than or equal to 100% establishing a prima facie case of obviousness.  
Regarding claims 6, 7 and 10, Miyake fails disclose the measured surface area of the fiber web.  Therefore does not provide enough information to teach the features of these claims.  However, it would have been obvious to use routine experimentation to optimize the surface area of the Miyake’s fibrous web because Ballard teaches that surface area is a result effective variable as it affects filtration efficiency.  See 
Regarding claim 11, it would have been obvious for all of Miyake’s fibrous web to be manufactured from polyethersulfone, because the fibers can be made exclusively from polyester, polyamide, polyolefin or polyacrylic—with these materials being replaced by polyethersulfone as explained above.  See Miyake col. 3, lls. 57–62, col. 10, lls. 40–46.
Claim 12 requires that the fiber web of claim 1 has a filtration efficiency of 80 to 100% for 4 micron diameter particles.  
Miyake’s fiber web is a high-efficiency air filter, meaning that is has an efficiency of 99.0% for 0.3 micron particles.  See Miyake col. 1, lls. 36–44, col. 2, lls. 3–7.  Therefore, because the fiber web has an efficiency of 99% for particles smaller than those described in claim 12, it would have an efficiency of at least 99% for the particles of claim 12.
Claim 13 require that the fiber web of claim 1 has a filtration efficiency of 75 to 100% for 0.2 micron diameter polystyrene spheres.  
As noted, Miyake’s fiber web is a high-efficiency air filter, meaning that is has an efficiency of 99.0% for 0.3 micron particles.  See Miyake col. 1, lls. 36–44, col. 2, lls. 3–7.  Therefore, during operation, it would have been obvious for Miyake’s fiber web to also be able to capture around 99% of particles 0.2 micron in diameter, because 0.2 micron diameter particles have essentially the same diameter as 0.3 micron particles.
Claim 14 requires for the fiber web of claim 1, a filtration efficiency of the fiber web for 0.3 micron DOP particles is between 1 to 40%.  Claim 15 requires that the fiber web of claim 1 is used as a filter media which has a Log Reduction Value of between 3 
Miyake fails to explicitly disclose these features.
But Miyake teaches that the efficiency of the fiber web can be adjusted, by adjusting the ratio of measured surface area to theoretical surface area.  See Miyake col. 5, lls. 16–33.  Additionally, Ensor teaches that filtration efficiency is a result effective variable because it affects pressure drop.  Ensor [0116].  Therefore, it would have been obvious to use routine experimentation to determine the optimal efficiency of Miyake’s fiber web depending on the desired pressure drop.
Claim 16 requires for the fiber web of claim 1, the polyethersulfone fibers have modified surfaces.
Miyake teaches this feature, because the fibrous web is exposed to a flame-retardant treatment and/or a heat treatment, which at least partially modifies the surface of the fibers.  See Miyake col. 3, lls. 3–56.
Claim 16 requires for the fiber web of claim 1, the polyethersulfone fibers have modified surfaces.  Claim 17 requires for the fiber web of claim 1, the surfaces are modified by a chemical vapor deposition process.
Miyake fails to disclose that the fibers in the fibrous web have surfaces modified by a chemical vapor deposition process.
However, Miyake’s fibrous web is used to filter air.  See Miyake col. 1, lls. 8–15.  Dominiak discloses a filter material, used to filter air.  The filter material comprises an antimicrobial agent that is added to the filter layer through surface modification using a vapor deposition technique.  See Dominiak [0052].  A person of ordinary skill in the art 
Claim 18 describes a filter media comprising a fiber web as in claim 1.
Miyake discloses a filter medium comprising a fibrous web, as described in the claim.  See Miyake col. 1, lls. 7–15.
Claim 19 requires that the filter media of claim 1 comprises one or more additional layers.  Claim 20 requires that the filter media of claim 18 further comprises a support layer.  Claim 21 requires that the filter media of claim 18 further comprises a meltblown layer.  Claim 22 requires that for the filter media of claim 18, the fiber web is between two meltblown layers.  Claim 23 requires for the fiber web of claim 1, the fiber web is in a waved configuration.
Miyake fails to disclose these features.  But Miyake’s filter medium is used to filter air.  See Miyake col. 2, lls. 3–7.  
Healey discloses an air filter media 10 that has a waved configuration.  See Healey Fig. 1A, [0046], [0047].  The filter media 10 comprises two coarse support layers 14, 16, provided on either side of a fine filtration layer 12.  Id. at Fig. 1A, [0069].  The support layers 14, 16 can be meltblown.  Id. at [0067].  The waved configuration is beneficial because it increases surface area, improving filtration properties.  Id. at [0046].  The support layers 14, 16 are beneficial, because they help maintain the fine filtration layer 12 in the waved configuration.  Id
It would have been obvious for Miyake’s filter medium to have a waved configuration, in order to increase surface area to improve filtration properties.  With this modification, it would have been obvious to provide two meltblown support layers on either side of the filter medium, to help maintain this shape.
Claim 24 requires for the fiber web of claim 1, the polyethersulfone fibers have a standard deviation in fiber diameter of less than or equal to 75 nm.
Miyake fails to disclose this feature.  However, Miyake’s filter medium is used to filter air.  The filter medium also comprises a fibrous web manufactured using a meltblown technique.  Id. at col. 2, lls. 3–7, col. 3, lls. 34–41.
Hara discloses an air filter medium comprising a layer 20 manufactured using a meltblown technique.  See Hara [0042].  The fibers in the layer 20 have a low standard deviation, of 2.0 or less, in order to reduce the ratio of fibers having a low collection efficiency.  Id.  It would have been obvious for Miyake’s fibrous web to have a low standard deviation, in order to reduce the ratio of fibers having a low collection efficiency.  
Response to Arguments
The Applicant argues that Ensor’s web fails to anticipate polysulfone fibers with an average diameter of less than or equal to 250 nm and greater than or equal to 20 nm, as required by the claim.  Applicant Rem. dated Sept. 20, 2021 (“Applicant Rem.”) 5, 6.  Rather, the Applicant asserts that Ensor fails to disclose any fiber webs that comprise polyethersulfone fibers with an average fiber diameter in the claimed range.  Id. at 6.  The Applicant notes that Ensor discloses fibers with a diameter of 200 nm or less.  Id. (citing Ensor [0073]).  The Applicant also notes that the fibers can be Id. (citing Ensor [0102]).  However, the Applicant argues that the reference fails to state that polyethersulfone may be electrospun to form nanofibers in the claimed range.  Id.  The Applicant notes that, where the prior art discloses no specific examples falling in the claimed range, a case-by-case determination should be made with respect to anticipation.  Id. (citing MPEP 2131.03(II)).  For an anticipation rejection to be sustained, the reference must disclose the claimed subject matter with sufficient specificity.  Id.  The Applicant argues, however, that Ensor fails to recite the claimed range with sufficient specificity, because polyethersulfone fibers are only disclosed in one location, and no diameters for the fibers are provided.  Id.  
The Examiner respectfully disagrees.  The question of “sufficient specificity” is similar to that of “clearly envisaging” a species from a generic teaching.  MPEP 2131.03(II).  Here, Ensor’s invention is directed to nanofiber mats that can be used in filtration applications.  Ensor [0071].  The nanofibers have a diameter of 200 nm or less, and can be made from a variety of materials, including polyethersulfone.  Id. at [0073], [0102].  Therefore, a person of ordinary skill in the art would be able to clearly envisage a fiber web, with polyethersulfone fibers between 20 and 200 nm.  As such, the prior art teaches fibers within the claimed range, with sufficient specificity.
The Applicant also argues that Ensor fails to teach a fiber web with a relative surface area greater than or equal to 80%.  Applicant Rem. 6.  The Applicant notes that the presence of beads in a fiber web may reduce its relative surface area.  Id.  Therefore, it is possible for a fiber web to have a relative surface area outside of the claimed range, even if the fiber web has the same average fiber diameter.  Id.  As such, Id. at 7. 
The Applicant also notes that Ensor’s fiber webs are manufactured in an electrospinning environment with a similar relative humidity as the Applicant’s fiber web.  Applicant Rem. 7. The Applicant argues, however, that controlling the humidity of the chamber in which electrospinning occurs is not, on its own, sufficient to result in a fiber web having a relative surface area of at least 80%.  Rather, the Applicant asserts that Ensor teaches that a variety of factors influence morphology of electrospun fiber webs. Id.  According to the Applicant, these factors include, polymer weight, polymer architecture, the solvents or solvents used, etc.  Id. (citing Ensor [0099]).   The Applicant also argues that the Applicant’s disclosure provides a manufacturing method that differs from Ensor.  Id.  The specification describes an electrospinning method in which fiber webs are electrospun from a solution comprising both a good solvent for polyethersulfone and a bad solvent for polyethersulfone.  Id. (citing Spec. p. 24, ll. 27–p. 25, ll. 27).  The Applicant asserts, however, that Ensor fails to contemplate electrospinning from such a combination.  Id.  
The Examiner respectfully disagrees.  The Applicant is incorrect in arguing that fiber morphology is a function of factors such as polymer molecular weight, polymer architecture, the solvents or solvents, etc.  Applicant Rem. 7 (citing Ensor [0099]).  Rather, these factors affect fiber diameter.  Ensor [0099].
Instead, Ensor teaches fiber morphology depends on the relative humidity of the electrospinning chamber.  Ensor [0093].  That is, the number of defects on the fiber is Id.  
The Applicant’s disclosure teaches that fiber webs with a high relative surface contain few defects.  Spec. p. 7, lls. 6–7.  The disclosure also teaches that its fiber web is fabricated in an electrospinning chamber having a relative humidity between 10 and 50 %RH.  Id. at p. 26, lls. 18–29.  Likewise, Ensor’s fiber web is manufactured in an electrospinning chamber with a relative humidity from 13 to 65 %RH.  Ensor [0093].
Therefore, a person of ordinary skill in the art would have expected that the fibers in Ensor’s fiber web would have a similar number of defects as the Applicant’s fiber web, because both webs are manufactured under similar humidity conditions, as the relative humidity of the electrospinning chamber is the factor that effects fiber morphology.  Ensor [0093].  As such, Ensor’s fiber webs would be expected to have the same relative surface area as the Applicant’s fiber web, because relative humidity is a function of the number of defects in the fiber web.  Spec. p. 7, lls. 6–7.
The Applicant has provided no evidence that the combination of a poor solvent and a good solvent results in a fiber web having the claimed relative surface area.  Rather, the section of the disclosure cited by the Applicant—p. 24, ll. 27–p. 25, ll. 27—simply teaches that this solvent combination is used in one preferred embodiment, without explaining that it is this combination of solvents that produces the relative surface area.  A person of ordinary skill in the art would have expected that the fiber web would have a relative surface area within the claimed range, if it was produced in an electrospinning chamber with the disclosed relative humidity, even if a different solvent combination was used.  This is because Ensor teaches that the relative humidity 
The Applicant also argues that a person of ordinary skill in the art would have had no motivation to manufacture polyethersulfone fibers within the claimed range of 20 to 250 nm, because Ensor does not disclose any particular diameters for polyethersulfone fibers.  Applicant Rem. 8.  
The Examiner respectfully disagrees.  Ensor’s invention is directed to nanofiber mats that can be used in filtration applications.  Ensor [0071].  The nanofibers have a diameter of 200 nm or less, and can be made from a variety of materials, including polyethersulfone.  Id. at [0073], [0102].  Therefore, a person of ordinary skill in the art would have been motivated to manufacture polyethersulfone fibers within the claimed range.
The Applicant also argues that the relative surface area of Ensor’s fiber web is not recognized in the art as a result effective variable.  Applicant Rem. 8–9.  The Examiner respectfully disagrees.  Miyake teaches that, for a filter material, the ratio of the measured surface area (SA) to the measured surface area (SB), is a result effective variable because it impacts filtration efficiency.  See Miyake col. 4, ll. 54–col. 5, ll. 41.  This ratio describes the “relative surface area” because the disclosure teaches that the relative surface area of a fiber web refers to 100% times the ratio of the measured surface area of the fiber web to the theoretical surface area.  Spec. p. 6, lls. 23–27.
The Applicant also argues that it would not have been obvious to optimize the number of defects in Ensor’s fiber web.  Applicant Rem. 9.  The Applicant makes this Id.  Instead, Ensor merely teaches that some of the fiber webs can have “very few defects” while others can have “more defects.”  Id. (citing Ensor [0093]). 
The Examiner respectfully disagrees.  A person of ordinary skill in the art would have understood that the number of defects in Ensor’s fiber web is a result effective variable, because Ensor changes the humidity conditions within the electrospinning chamber, to obtain the desired number of defects.  Ensor [0093]. 
The Applicant also asserts that optimizing the number of defects in Ensor would not necessarily have resulted in a fiber web with the claimed range.  Applicant Rem. 9.
The Examiner respectfully disagrees.  A person of ordinary skill in the art would have had a reasonable expectation of success formulating the claimed range, at least because Miyake teaches that a relative surface area between 60 and 100% is desirable to prevent the efficiency of a filter material from being reduced.  Miyake col. 4, ll. 54–col. 5, ll. 41.  
The Applicant also traverses the Examiner’s assertion that the Applicant must show that the claimed relative surface area is critical to the claimed invention.  Applicant Rem. 9.  Rather, the Applicant asserts that evidence of criticality is one way to rebut a prima facie case of obviousness.  Id.  
The Examiner maintains that the claimed invention is not patentably distinct over Ensor, because there is no evidence that claimed range for the relative surface area of the fiber web is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable…In such a situation, the applicant must show that the particular range is critical, generally by In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990)).  Here, everything is the same between Ensor and claim 1, except that Ensor is silent as to the relative surface area of its fiber web.  Therefore, the only potential difference between Ensor and claim 1 is the claimed numerical range of a “relative surface area of the fiber web is greater than or equal to 80%.”  As such, the Applicant “must show that the particular range is critical.”  Id.  The Applicant, however, has failed to meet this burden, because it has set forth no evidence of criticality for this numerical range.  Rather, the Applicant’s disclosure admits that the numerical range is not critical, because “[o]ther ranges are also possible.”  Spec. p. 7, ll. 5.   
The Applicant fails to make substantive arguments with respect to claims 6, 7, 21 and 22.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Shimada is provided with this communication.  Shimada is published in Japanese.  Therefore a United States version of this reference, Shimada et al., US 2017/0233913 A1, is cited as an English-language equivalent.